Name: Commission Regulation (EEC) No 3603/92 of 14 December 1992 amending Regulations (EEC) No 1356/92 and (EEC) No 1910/92 on a special intervention measure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/34 Official Journal of the European Communities 15. 12. 92 COMMISSION REGULATION (EEC) No 3603/92 of 14 December 1992 amending Regulations (EEC) No 1356/92 and (EEC) No 1910/92 on a special intervention measure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 8 (3) thereof, Whereas the last partial invitation to tender under Commission Regulations (EEC) No 1 356/92 (3) and (EEC) No 1910/92 (4) should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 3. The invitation shall remain open until 29 April 1993 . During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' Article 2 Article 2 (3) of Regulation (EEC) No 1910/92 is replaced by the following : '3 . The invitation shall remain open until 28 April 1993 . During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 1356/92 is replaced by the following : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 145, 27. 5. 1992, p. 58 . (4) OJ No L 192, 11 . 7. 1992, p. 20.